ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
The Boeing Company                          )      ASBCA No. 58974
                                            )
Under Contract No. N00383-06-D-001J         )

APPEARANCES FOR THE APPELLANT:                     Kara M. Sacilotto, Esq.
                                                   Scott M. McCaleb, Esq.
                                                   John R. Prairie, Esq.
                                                   Jon W. Burd, Esq.
                                                   Craig M. Smith, Esq.
                                                    Wiley Rein LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Anthony K. Hicks, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 January 2016



                                                ~~EN·
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58974, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals